United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40397
                         Summary Calendar


                           RANDY BAKER,

                                              Petitioner-Appellant,

                                versus

                    JOE D. DRIVER, Warden FCI,

                                               Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:05-CV-321
                      --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Randy Baker, federal prisoner # 75188-079, was convicted of

conspiracy to possess with intent to distribute a controlled

substance and is serving a 30-year sentence in federal custody.

Baker filed an application, under 28 U.S.C. § 2241, contending that

he should have received credit against his federal sentence for

time served in state custody between the date of his arrest and the

date on which he was turned over to federal authorities to begin

serving his federal sentence.    The district court determined that


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Baker was not entitled to credit for time served in state custody

related to a state parole violation. Baker contends that he should

have received credit for that period because his parole was revoked

as a result of the joint federal and state investigation leading to

his federal conviction.         This argument is without merit.

      Baker did not receive credit against his federal sentence from

the   date   his    state   parole   violation   sentence    commenced,    on

October 21, 1997, through the date on which he was transferred to

federal custody pursuant to a federal detainer, on June 4, 2001,

because   that     time   was   credited   against   a   prior   undischarged

sentence.    The summary judgment evidence shows that Baker would

have been required to serve the state parole violation sentence if

the federal detainer had not been in place.                 See Ballard v.

Blackwell, 449 F.2d 868, 869 (5th Cir. 1971).            The judgment is

      AFFIRMED.




                                       2